F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            AUG 5 1999
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 JAMES MURPHY,

           Petitioner-Appellant,
 v.                                                       No. 98-6467
 STEVE HARGETT,                                      (D.C. No. 97-CV-637)
                                                         (W.D. Okla.)
           Respondent-Appellee.


                             ORDER AND JUDGMENT           *




Before ANDERSON, KELLY and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Petitioner James Murphy appeals the district court’s denial of his petition

for habeas corpus filed under 28 U.S.C. § 2254. We affirm.

       On appeal, Murphy argues the evidence at his trial was insufficient to find


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
him guilty of drug trafficking beyond a reasonable doubt, and that his counsel was

constitutionally ineffective for failing to raise the sufficiency argument at trial or

on appeal. In order for us to address whether Murphy’s counsel was ineffective

for failure to challenge the sufficiency of evidence, we would first review the

entire trial transcript to determine if this issue has any merit. Murphy’s

designated appendix, however, does not include any portion of the trial transcript.

Hence, we are unable to conduct an adequate appellate review and must defer to

the trial court’s rulings.   See United States v. Vasquez , 985 F.2d 491, 494-95

(10th Cir. 1993).

       AFFIRMED.

                                                  Entered for the Court

                                                  MARY BECK BRISCOE
                                                  Circuit Judge




                                            -2-